DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “means of opening and closing means”, “a refrigerant inlet and a refrigerant outlet” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a dew condensation prevention means” and “means of opening and closing means” in claim 1.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “a dew condensation prevention means” corresponds to has a shape of a cylinder whose top is open and is configured to have a space portion 231 formed at the inside center thereof, a first insertion hole 232 formed at the center of the bottom of the space portion 231 to insert the fixing rod 220 thereinto, and a first drain hole 233 formed on one side of the first insertion hole 232 (paragraph 0037 of the published application).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 further recites the limitations “means of opening and closing means”. The term “means” invokes a claim interpretation governed under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph), which requires a review of the specification to determine the appropriate structure, material or act to carry out the claimed limitation. However, the capable of discharging grains stored therein to the outside by means. When a description of the structure, material or act is not provided or is not sufficient to perform the entire claimed function, or no association between the structure and the claimed function can be found in the specification, the written description fails to clearly define the boundaries of the claim.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “means of opening and closing means” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  It does not appear that applicant had capable of discharging grains stored therein to the outside by means.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform 
Claims 1 and 6 recite “thereof” numerous times.  It is unclear which structures are associated with thereof and clarity is advised.
	Claims 2-5 are rejected based on dependency from a rejected claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 20050255209) in view of Park (KR 20080049950, herein ‘950).
Regarding claim 1, Park teaches a grain refrigerator (Fig. 6) comprising: a housing (220) located therein to store grains and discharge the grains (paragraph 0042) to the outside by means of opening and closing means (221, 222, paragraph 0042) located at a lower portion thereof (Fig. 6); a bracket (710, 711, a bracket under its broadest definition is interpreted as a support to hold or bear weight) located at an inside lower portion of the housing (Fig. 6) and having a fixing rod (701) located at the center thereof in such a manner as to be long in an upward direction (Fig. 7); an evaporator (707), having a spiral outer appearance (Figs. 6-7), and configured to have a refrigerant inlet (inlet of 733) and a refrigerant outlet (outlet of 734), the refrigerant inlet being connected to a first pipe (733) and the refrigerant outlet being connected to a second pipe (734); and a cooling tube (732) having a shape of a cylinder (Fig.7) whose bottom is open (paragraph 0047-0048) in such a manner as to insert the evaporator thereinto to discharge cool air to the outside (Fig. 8), wherein the first pipe and the second pipe connected are thus exposed to the outside of the housing (744, Fig. 8).

However, ‘950 teaches dew condensation prevention means (230) having a shape of a cylinder whose top is open (Figs. 2-3), located on top of the bracket (110, 111, corresponds to 710, 711 of Park), and configured to have a space portion (interior of 230, Fig. 3) formed at the inside thereof, a first insertion hole (Fig. 3 illustrates 210 is inserted into 230 )formed at the bottom thereof to insert the fixing rod thereinto (Fig. 3), and a first drain hole (water collection plate 230 is formed of a synthetic resin In re Dailey, 149 USPQ 47 (CCPA 1966) (see MPEP § 2144.04)) and configured to have a fixing hole (211) formed at the center of top thereof to fixedly pass the fixing rod therethrough (Fig. 3) and a through hole (Fig. 3 illustrates 101 passing through) spaced apart from the fixing hole on the outside of the fixing hole; an evaporator (130) located on top of the support plate (Fig. 3) a cooling tube (120) having a shape of a cylinder (Fig.2) whose bottom is open and located on top of the support plate (Fig. 3), and the first drain hole of the dew condensation prevention means and are thus exposed to the outside of the housing (Fig. 3).
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the refrigerator of Park to include dew condensation prevention means having a shape of a cylinder whose top is open, located on top of the bracket, and configured to have a space portion formed at the inside thereof, a first insertion hole formed at the bottom thereof to insert the fixing rod thereinto, and a first drain hole formed spaced apart from the first insertion hole; a support plate having a shape of a disc supported against a top periphery of the dew condensation prevention means and configured to have a fixing hole formed at the center of top thereof to fixedly pass the 
The combined teaching teach the invention as described above but fail to explicitly teach a refrigerant inlet and a refrigerant outlet  formed on a lower portion thereof and wherein the first pipe and the second pipe connected to the lower portion of the evaporator pass through the through hole of the support plate
However, the combined teachings teach (or a skilled artisan would have recognized) that a refrigerant inlet and a refrigerant outlet and the first pipe and the second pipe are typically positioned at the top or at the bottom or at the side.
Therefore, when there are a finite number of identified, predictable solutions, i.e. to position element at the top or at the bottom or at the side, a person of ordinary skill has a good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, i.e. of supplying the evaporator with refrigerant, it is likely the product is not of innovation but of ordinary skill and common sense. In that instance, the fact that a combination was obvious to try might show it was obvious under 35 U.S.C. 103 (KSR Int' l Co. v. Teleflex Incl, 127 S. Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).

Regarding claim 2, the combined teachings teach a drain pipe (190 of ‘950) whose one end is located inside the cooling tube (Fig. 3 of ‘950) and whose other end is located to the outside of the housing to discharge condensed water in the cooling tube to the outside (Fig. 3 of ‘950), the drain pipe passing through the through hole of the support plate and the first drain hole of the dew condensation prevention means (Fig. 3, water collection plate 230 is formed of a synthetic resin material, the curved portion is connected to the discharge pipe 190, pg. 2, understood a hole would be formed to connect to pipe 190).
Regarding claim 3, the combined teachings teach wherein the first pipe, the second pipe, and the drain pipe are located inside a tube (144) whose both ends are open, and the tube passes through the first drain hole of the dew condensation prevention means and is thus exposed to the outside (The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1966) (see MPEP § 2144.04) see rejection of claim 1).
Regarding claim 4, the combined teachings teach wherein a space between the inner peripheral surface of the tube and the outer peripheral surfaces of the first pipe, the second pipe, and the drain pipe located inside the tube is filled with a synthetic 
Regarding claim 5, the combined teachings teach the invention as described above but fails to explicitly teach a pipe for inserting the tube thereinto, a space between the tube and the pipe being filled with a filler.
However, the mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04). Therefore, one of ordinary skill would recognize that the resin could be applied to the space around 144 of ‘950 to heat insulating the tube.
Regarding claim 6, the combined teachings teach a base plate (220 of ‘950) located on top of the support plate (The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1966) (see MPEP § 2144.04)) and having a concave portion (Fig. 3 of ‘950) formed between a center and an outer peripheral surface thereof (Fig. 3 of ‘950), a second insertion hole (Fig. 3 of ‘950 illustrates a hole formed for 101) formed at the center thereof to pass the fixing rod therethrough, and a second drain hole (Fig. 3 of ‘950 illustrations hole for 190) formed at the concave portion thereof, the first pipe, the second pipe, and the drain pipe passing through the second drain hole (The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1966) (see MPEP § 2144.04) see rejection of claim 1).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J MARTIN whose telephone number is (571)270-3840. The examiner can normally be reached 8-4:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763